DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
 
Response to Amendment
Applicant filed a response and amended claim 1 and 4-9 on 08/02/2022. 

Response to Arguments
Applicant's arguments filed have been fully considered.

Regarding the 101 rejection previously presented in the Final Rejection mailed on 06/10/2022, Applicant argues (1) the process cannot be performed in the human mind; (2) the invention improves the printing efficiency of a printing device by reducing the no-printing area; and (3) the claimed process is not well-understood, routine, conventional activity previously known to the industry.  

Applicant’s arguments (2) and (3) regarding satisfying the requirement that the invention amounts to significantly more than the judicial exception has been found persuasive. The 101 rejection previously presented is withdrawn. 

 	The revised rejection below addresses the newly amended limitations of claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-2 and 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein before the determining, by a processor of a printing device, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, the method further comprises:
(1) obtaining, by the processor of the printing device, for every two adjacent trips, a minimum distance in a stepping direction between the contour of the object to be printed in a trip at a lagging position and a trip at a leading position, wherein the two adjacent trips are every two adjacent trips of the multiple trips arranged in order according to a step direction; and
(2) when the minimum distance is greater than zero, moving, by the processor of the printing device, the trip at the lagging position and all trips after the trip at the lagging position along a lagging direction by the minimum distance.”

However, it is unclear how the steps of (2) “moving the trip at the lagging position and all trips after the trip at the lagging position along a lagging direction by the minimum distance” is performed before determining a trip starting point and/or trip ending point. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (PG-PUB 2017/0334141). 
Regarding claim 1, Burton teaches a printing method (Figure 7), comprising: 
determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, wherein the trip starting point and/or the trip ending point of at least one of the trips matches a contour of the object to be printed in the at least one of the multiple trips [0030]-[0031], [0038]-[0040];
performing layer printing for the preset layer according to the trips [0036], [0037] .

Burton teaches each layer includes a plurality of points, each associated with particular spatial coordinates within the layer and the material composition that needs to be extruded in that layer [0025] and [0031]. Burton teaches or every point in the layer, the direction evaluator 14 uses the representation to calculate rates of change 16 (also known as derivatives) in the composition of the material mix that needs to be extruded at that point ("an origin point") and at one more points adjacent to that origin point [0027]. Burton teaches for each of the points in the layer, the direction evaluator 14 determines whether the printing head can move from that point to any of the adjacent points in the desired directions [0028]. 

Therefore, Burton teaches a starting point and stopping point matching the contour of the object, wherein the trip starting point of the at least one of the multiple trips is determined by a leading one of the contour of the object to be printed in the at least one of the multiple trips [0027] or the trip ending point of a previous trip of the at least one of the multiple trips in the scanning direction of the at least one of the multiple trips [0028]; and/or the trip ending point of the at least one of the multiple trips is determined by a lagging one of the contour of the object to be printed in the at least one of the multiple trips [0028]. 

Burton does not explicitly teach before the step of determining a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a present layer:
obtaining, by the processor of the printing device, for every two adjacent trips, a minimum distance in a stepping direction between the contour of the object to be printed in a trip at a lagging position and a trip at a leading position, wherein the two adjacent trips are every two adjacent trips of the multiple trips arranged in order according to a step direction; and
when the minimum distance is greater than zero, moving, by the processor of the printing device, the trip at the lagging position and all trips after the trip at the lagging position along a lagging direction by the minimum distance.

A mere rearrangement of the order of steps performed in the prior art, without any new or unexpected results, would have been obvious to one of ordinary skill in the art. A mere rearrangement of the order of steps of obtaining a minimum distance in a stepping direction between the contour of the object to be printed before determining a trip starting and/or ending points would not have resulted in any new or unexpected results and would have been obvious to one of ordinary skill in the art. 

	Regarding claim 2, Burton teaches the printing method as applied to claim 1,  wherein the trip starting point and the trip ending point of the trip match the contour of the object to be printed in the trip (Figure 5A and 5B and [0038]-[0040]). 

	Regarding claim 4, Burton teaches the printing method as applied to claim 1, wherein the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point for each trip of multiple trips required for a printhead to print a preset layer, specifically comprises: 
determining, according to a range of an area having an object contour in the scanning direction in each trip, the trip starting point and/or the trip ending point of the trip (Figure 5a and 5b and [0031]). 

Regarding claim 5, Burton teaches the printing method as applied to claim 1,
wherein before the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, the method further comprises: 
determining a number of the multiple trips required for the print head to print the preset layer (Figure 5a and 5b and [0031]). 
	
Regarding claim 9, Burton teaches the printing method as applied to claim 1,
wherein before the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, the method further comprises: 
minimizing the non-printing travel that the extruding head makes (i.e., deleting all trips that do not comprise the object to be printed) [0037], [0040].
	
Regarding claim 10, Burton teaches the printing method as applied to claim 1, wherein before the determining, according to layer printing data of an object to be printed, a trip starting point and/or a trip ending point in a scanning direction for each trip of multiple trips required for a print head to print a preset layer, the method further comprises:
obtaining, for every two adjacent trips, a minimum distance in a stepping direction between the contour of the object to be printed in a trip at a lagging position and a trip at a leading position [0028], [0035]; and
when the minimum distance is greater than zero, moving the trip at the lagging position and all trips after the trip at the lagging position along a lagging direction by the minimum distance [0036]-[0037].


Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (PG-PUB 2017/0334141), as applied to claim 5, in further view of Tyson (“What 3D Printer Nozzle Size Should I use? – The Pros and Cons…” Available Oct 12, 2016). 
Regarding claim 6, Burton teaches the printing method as applied to claim 5. Given that Burton generates the multiple trips according to the object shape [0035] and [0036], Burton would be determining the number of multiples trips according to a length of the preset layer in the stepping direction. 

	Burton does not teach determining the number of the multiple trips according to a length of the print head in a stepping direction. 

	Tyson teaches the nozzle size dictates horizontal details along the x- and y- axis (Page 6). Tyson teaches a nozzle size determines the printer’s ability to print finer details and the print time, as thicker nozzles can reduce print time but thin nozzles will improve the details of the print by printing thinner wall thickness and thinner infill supports (Page 4, 5, and 10). 
	One of ordinary skill in the art would have recognized a nozzle size is an important parameter influencing the print speed and detailing, as a smaller nozzle will require more time and more passes in order to print an object that would be printed in less time and fewer passes when printed with a larger nozzle, as taught by Tyson. One of ordinary skill in the art would have recognized that the nozzle size is also related to the print head size, as the print head supports the nozzle and its size would be proportionate to the nozzle size. Therefore, one of ordinary skill in the art would have been motivated to optimize the number of multiple trips required to print an object with a desired level of detailing and within the desired print time in view of the nozzle size and, therefore, print head size in the printing. 

Both Burton and Tyson are drawn to the same field of endeavor of additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the various criteria used for determining the print paths of Burton with important parameters of for determining a print path, including the printer resolution, print head size (e.g., length in a step direction), and the resolution of the object to be printed, as taught by Tyson, all functionally equivalent parameters that influence the print speed and print path of a printing process.  

	 Regarding claim 7, Burton teaches the printing method as applied to claim 5. Given that Burton generates the multiple trips according to the object shape (Figure 5a and 5b and [0035] and [0036]), Burton would be determining the number of multiples trips according to a length of the preset layer in the stepping direction. Burton also teaches the print paths and polygon boundaries are optimized in view of several criteria, including a number of stops and starts of movements of the extruding head during the printing; a number of the directions in which the extruding head moves during the printing; a time required for the printing; and smallest of the rates of change of the material composition during the printing ([0029] and [0040]). 

	Burton does not teach determining the number of the multiple trips according to a length of the print head in a stepping direction, resolution of the print head, and resolution of the object to be printed.

	Tyson teaches the nozzle size dictates horizontal details along the x- and y- axis (Page 6). Tyson teaches a nozzle size and printer resolution determines the printer’s ability to print finer details, thereby influencing the print head resolution and the print time, as thicker nozzles can reduce print time but thin nozzles will improve the details of the print by printing thinner wall thickness and thinner infill supports (Page 4, 5, and 10). 

	One of ordinary skill in the art would have recognized a nozzle size, printer resolution, and the desired resolution of the object to be printed are all important parameter influencing the print speed and detailing, as taught by Tyson. One of ordinary skill in the art would have recognized that the nozzle size is also related to the print head size, as the print head supports the nozzle. Therefore, one of ordinary skill in the art would have been motivated to consider the nozzle size and, therefore, print head size in order to optimize the number of multiple trips required to print an object with a desired level of detailing and within the desired print time.  

Both Burton and Tyson are drawn to the same field of endeavor of additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the various criteria used for determining the print paths of Burton with important parameters for establishing a print process, including the printer resolution, print head size (e.g., length in a step direction), and the resolution of the object to be printed, as taught by Tyson, all functionally equivalent parameters that influence the print speed and print path of a printing process.  

Regarding claim 8, Burton in view of Tyson teaches the process as applied to claim 7, wherein the determining the number of the multiple trips required for the print head to print the preset layer specifically further comprises: comparing different numbers of the trips, and taking a minimum value as the number of the multiple trips required for the preset layer (Burton, [0030], [0038], [0040]). 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745